Citation Nr: 0032812	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  93-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jerry Haas


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  During this term of service the appellant was awarded 
the Combat Action Ribbon with one gold star in lieu of a 
second award.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating action of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD and residuals of injuries to the right 
shoulder and stomach.  

In June 1995, the Board remanded the case for additional 
evidentiary development.  

The case was returned to the Board in December 1998, at which 
time it was determined that another remand was necessary in 
order to fulfill the veteran's request for a personal 
hearing.  In the December 1998 remand, the Board noted that 
the issue of service connection for the residuals of a left 
shoulder injury was not before the Board as the veteran had 
not perfected his appeal with regard to that claim.  The 
veteran testified at an August 2000 videoconference hearing 
before the undersigned Judge and offered testimony pertaining 
to a claimed left shoulder injury.  The Board finds that the 
veteran's hearing testimony is a claim to reopen and the 
issue is referred to the RO for appropriate action.  

On appeal the veteran has also raised the issue of 
entitlement to service connection for cervical 
osteoarthritis.  This issue, however, is not currently 
developed or certified for appellate review. Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  



REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduces several fundamental changes into VA's 
adjudication process.  As these procedures could not have 
been followed by the RO at the time of the above referenced 
rating decision, and as these procedures are more favorable 
to the appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Turning first to the claim of entitlement to service 
connection for a stomach disorder the Board notes that the 
veteran claims that this disorder is a result of traumatic 
injuries sustained in July 1982 after being run over by a 
four wheel drive vehicle.  In support the appellant has 
presented private medical records showing that he was treated 
in July 1982 after being injured as claimed.  These private 
records also show, however, that after the veteran was 
stabilized he was transferred to Camp Lejeune Naval Regional 
Medical Center (NRMC).  Unfortunately, the NRMC records are 
not available despite direct contact with the Medical Center 
and the National Personnel Records Center, and at this point 
no further development options appear to be available to VA.  
Nevertheless, under section 3 of the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C. § 
5103A), VA must first notify the claimant that the Secretary 
is unable to obtain records with respect to the claim.  Such 
a notification must, (a) identify the specific records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.  While the Supplemental Statement 
of the Case tries to accomplish some of these points, full 
compliance with the notice provisions of 38 U.S.C. § 5103A is 
not shown.

Secondly, under the new law, a veteran is entitled to a VA 
medical examination which includes an opinion whether there 
is a nexus between the claimed disorder and service.  As such 
an examination has yet to be performed further development is 
in order.

With respect to the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, 38 C.F.R. § 3.304(f) (1999) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  The 
veteran contends that he has PTSD as a result of experiences 
during service, specifically being run over by a truck, and 
as a consequence of serving in Beirut, Lebanon and in 
Grenada.  The claims folder includes medical records 
documenting the truck accident, and as noted above, the 
veteran was awarded two separate awards of the Combat Action 
Ribbon for engaging in two separately recognized combat 
operations.  Hence, it is an established fact that the 
veteran has multiple verified stressors.  The questions 
remaining, however, are whether the appellant has PTSD due to 
any of these stressors, or whether he has another psychiatric 
disorder that was incurred or aggravated as a result of his 
military service.

While the record includes the statement from a VA physician 
noting that November 1991 testing warranted a diagnosis of 
PTSD, additional records noted comments of VA physicians who 
had examined the veteran and found only features of PTSD.  
The condition was not actually diagnosed.  The Board also 
notes that VA physicians have noted that the veteran suffered 
"physiologic and other responses" to having been run over 
by a truck.  In addition, the veteran has been diagnosed as 
having depression due in part to economic difficulties, 
however, no examiner has opined whether these difficulties 
are a result of the appellant's military service.  The 
evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, further 
development is in order.  Veterans Claims Assistance Act of 
2000 § 3, Pub. L. ___-___, (to be codified at 38 U.S.C.A. § 
5103A).  In light of concerns presented under oath before the 
undersigned concerning certain VA facilities, the RO is 
requested to schedule such an examination at the VA 
Outpatient Clinic in Coatesville.  Efforts should be 
undertaken to avoid examining the appellant at either the 
Lebanon and/or Wilkes-Barre facilities.

With regard to the claimed right shoulder disability, the 
Board notes that evidence received at the Board in September 
and October 2000 includes references to treatment of both 
shoulders.  Under 38 C.F.R. § 19.31 (2000), a supplemental 
statement of the case (SSOC) must be furnished to the veteran 
when additional pertinent evidence is received after a 
statement of the case (SOC) or the most recent SSOC has been 
issued.  See also 38 U.S.C.A. § 7105(d) (West 1991).  

In this case, the most recent SSOC was issued in July 1998.  
Evidence subsequently received at the Board has not been 
addressed by the RO in a SSOC nor has the appellant waived RO 
consideration of the recently submitted evidence.  Failure of 
the RO to issue a SSOC in accordance with the provisions of 
38 C.F.R. § 19.31 constitutes a procedural defect requiring 
correction by the RO.  See 38 C.F.R. § 19.9 (2000).   

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for any 
gastrointestinal, psychiatric or right 
shoulder disorder since service.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to be conducted by a board of two 
examiners at the VA outpatient clinic in 
Coatesville to ascertain the nature and 
etiology of all current psychopathology.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review and all indicated 
testing should be conducted.  The RO 
should instruct the examiners that being 
run over by a truck and the appellant's 
combat service may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
PTSD.  The examiners should specifically 
include or exclude a diagnosis of PTSD.  
If the veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  The examiners must identify 
the specific verified stressors that 
caused the PTSD and specify the evidence 
relied upon to determine the existence of 
the stressors.  If any other psychiatric 
disorder is diagnosed, the examiners must 
offer an opinion whether it is at least 
as likely as not that the disorder is 
related to service.  The examiners are 
also requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's economic, employment 
and marital problems are related to 
service.  Finally, the examiners must 
reconcile their opinion with any 
conflicting opinion noted in the claims 
folder.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report should be typed. 

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the current nature and etiology of any 
demonstrated right shoulder and/or 
stomach disorder.  All indicated testing 
in this regard should be performed and 
the claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any demonstrated right 
shoulder or stomach disability is the 
result of disease or injury in service, 
as claimed by the veteran.  A complete 
rationale for all opinions expressed must 
be provided. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  Thereafter, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case which also 
addresses all evidence received 
subsequent to the July 1998 SSOC.  The 
veteran and representative should then be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



